Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 02/24/2020 were received and are accepted by the examiner. 

Claim Status
No claims have been amended, and rejection has been modified to include correct figure labels and further explanation. A detailed response to applicant’s arguments can be found later in this action. Claims 1-13 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[AltContent: textbox (Aperture)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Actuator)][AltContent: textbox (Pivot Member)][AltContent: arrow][AltContent: textbox (Grip Portion)][AltContent: textbox (Pivot )][AltContent: textbox (Latching arrangement)]Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marioni (U.S. 20150266543, presented in IDS dated 06/08/2020).

With respect to claim 1, Marioni discloses a battery pack (10) with a receptacle (26 – support base), the battery pack (10) comprising (Fig. 5):
a housing (20 – box-like body) enclosing a battery (10), the housing (20) defining an insertion axis along which the battery pack (10) is insertable into the receptacle (Fig. 6),
a handle (27) extending from the housing (20) and defining an aperture (labeled – space formed by the motion of handle 27 and the housing 20) between the housing (20) and the handle (27) (Fig. 7);
a latching arrangement (labeled) coupled to the housing (20) and engageable with the receptacle (26) (Fig. 8 – above), wherein the latching arrangement includes:
a latch member (34 – hooks) (Fig. 8),
a pivot member (labeled) pivotable relating to the housing about a pivot axis (Fig. 8), and 

wherein the actuator (labeled) forms at least a portion of the handle (27) (Fig. 8).

The limitations of “…for inhibiting the battery pack from being removed from the receptacle…” in line 6-7 and “… to move the latch member from a latched position to an unlatched position…” in lines 10-11 are intended use. Applicant is reminded that the manner of operating a device does not differentiate apparatus claims from prior art (see MPEP 2114 II). 

With respect to claim 2, Marioni discloses the pivot axis is transverse to the insertion axis (Fig. 7).

With respect to claim 3, Marioni discloses the latch member (34) is movable between the latched position and the unlatched position in a direction transverse to the pivot action (Fig. 7).

With respect to claim 4, Marioni discloses the latch member (34) is connected to and pivotable with the pivot member (labeled) about the pivot axis (Fig. 8)

With respect to claim 5, Marioni discloses the latch member (34) is integral with the pivot member (labeled) (Fig. 8).

With respect to claim 8, Marioni discloses the handle (27) includes a grip portion (labeled) extending transverse to the insertion axis (Fig. 8).

With respect to claim 9, Marioni discloses the actuator (labeled) forms a portion of the grip portion (labeled) (Fig. 8).

With respect to claim 10, Marioni discloses the battery pack (10) further comprising a guide rail (labeled) extending parallel to the insertion axis, wherein the latch member (34) is movable between the latched and unlatched position in a direction transverse to the insertion axis (Fig. 2 – below). 

With respect to claim 11, Marioni discloses the guide rail (labeled) is a first guide rail (labeled), and a second guide rail (labeled) is positioned opposite the first guide rail (labeled) and a latch surface between the first and second guide rails, wherein the latch member (34) extends from an opening in the latch surface when in the latched position (Fig. 2)

With respect to claim 12, Marioni disclose the pivot member includes a pivot (labeled screw), and wherein the pivot is located inside the housing (Fig. 2). It is noted in Fig. 2 that the pivots (labeled screw) are shown inside the handle, however Fig. 2 demonstrates a disassembled battery pack, and it is understood that when the handle is assembled to the rest of the housing (20), the pivot would be located inside the housing (20).

With respect to claim 13, Marioni discloses the housing includes a front side (21 – cover) (Fig. 1) and a back side (25 – back wall) (Fig. 2), wherein the handle (27) is adjacent to the back side (25), and wherein the insertion axis extends through the front side (21) and the back side (25) (Fig. 2). 
[AltContent: arrow][AltContent: textbox (Screw)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Guide Rail)][AltContent: textbox ((First) Guide Rail)]
    PNG
    media_image3.png
    616
    494
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
[AltContent: arrow][AltContent: textbox (Support Portion)]
    PNG
    media_image4.png
    562
    509
    media_image4.png
    Greyscale
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marioni as applied to claims 1-5 and 8-13 above, and further in view of Manion et al. (U.S.  20160293912, presented in IDS dated 06/08/2020).

With respect to claim 6 and 7, Marioni discloses a handle (27) that includes a support portion (33), but does not disclose that the actuator moves within the aperture towards the support portion when the actuator moved from the first position towards the second position,  or that the actuator and the support portion form the handle.
Manion discloses a battery pack for selective attachment to a receptacle ([abstract]) and teaches that the handle (172 – grip portion) includes a support portion (labeled) (Fig. 4 – above), wherein the actuator (192) moved within the aperture (232) toward the support portion (labeled) when the actuator (192) moved from the first position toward the second position (Fig. 4), and the actuator (188) and the support portion (labeled) form the handle (Fig. 7). Manion further teaches that this arrangement allows for a user to use a single hand to easily withdraw the battery from the receptacle ([0028]).
It would have been obvious to one having ordinary skill in the art to configure the handle discloses by Marioni with the support and actuator arrangement taught by Manion in order to allow for the user to release the battery from the receptacle with one hand easily. 

Response to Arguments
Applicant’s arguments, see pages 6-7 of action, filed 10/20/2021, with respect to the rejection of claim 1 using 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. However, the arguments were premised upon the assertion that the actuator cannot be the same as the handle, because then the actuator could not move inside the aperture space formed by the handle and the housing. While the examiner recognized that this argument is persuasive, the figures and labels submitted in the previous 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./            Examiner, Art Unit 1727                                                                                                                                                                                            
/Maria Laios/            Primary Examiner, Art Unit 1727